Citation Nr: 9925611	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for low back syndrome, 
with degenerative disc disease, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant and son


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to June 
1969, from August 1976 to December 1977, and from August 1979 
to March 1983.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a September 1994 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein a 10 
percent rating for low back syndrome was confirmed and 
continued.  During the pendency of this appeal, the 
disability evaluation was increased to 20 percent disabling 
by means of an October 1995 rating action.  An effective date 
of April 29, 1994, was assigned for this increased evaluation 
as that date represents the date of the RO's receipt of the 
veteran's claim for increased compensation.  In a July 1997 
decision, the Board denied the veteran's claim for 
entitlement to an increased evaluation for low back syndrome.  
He thereafter appealed that determination.  The United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), by means of a March 1998 
Order, vacated and remanded the Board's July 1997 decision 
for further action. The claim was subsequently returned to 
the Board for action in accordance with the Joint Motion for 
Remand that formed the basis for the Court's Order.  The 
Board, by means of an August 1998 decision, remanded the case 
to the RO for further development of the case pursuant to the 
Court's Order.  By means of a March 1999 rating action, the 
evaluation of the veteran's low back syndrome was increased 
to 40 percent disabling, effective as of April 29, 1994.  As 
this does not represent a full grant of benefits on appeal, 
the case once again comes before the Board for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.


2.  The veteran's low back syndrome with lumbar disc disease 
is manifested by periods of pain, difficulty performing daily 
activities and sciatic radiculopathy; neither ankylosis nor a 
fractured vertebra is shown.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no greater than 60 
percent, for low back syndrome with lumbar disc disease are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§  
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard to the application of the well-grounded standard for 
claims for increased compensation.)  He has not alleged that 
of any records of probative value that may be obtained, and 
which are not already associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

The veteran contends that his low back syndrome is of such 
severity as to warrant an increased evaluation.  After a 
review of the record, the Board finds that the evidence 
supports his contentions.  

Service connection for low back strain was granted by means 
of an October 1983 rating decision and a 10 percent 
disability rating was assigned effective March 12, 1983, the 
day after the veteran's separation from active duty.  By 
means of an 

October 1995 rating action, the evaluation was increased to 
20 percent disability as the severity of his disability had 
increased.  During the pendency of this appeal, a March 1999 
rating action reclassified this disability to low back 
syndrome with lumbar disc disease, and increased the 
disability rating to 40 percent disabling.  As this does not 
constitute a full grant of benefits, the issue of entitlement 
to an increased rating remains open.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  The severity of a low back condition is 
ascertained by application of the criteria set forth in 
38 C.F.R. § 4.71a of VA's Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1998) (Schedule).  Under Diagnostic Code 
5295, the 40 percent rating currently in effect contemplates 
severe lumbosacral disability with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent evaluation 
is the maximum schedular rating available under Diagnostic 
Code 5295.  

Under Diagnostic Code 5293, the 40 percent rating currently 
in effect contemplates recurrent attacks with intermittent 
relief.  A 60 percent rating would be appropriate for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
(Diagnostic Code 5293).  Similarly, a 50 percent evaluation 
is warranted upon evidence of ankylosis of the lumbar spine 
at an unfavorable angle.  Diagnostic Code 5289. 

The criteria for a 60 percent rating are met.  The Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The report of the most recent clinical evaluation of the 
veteran's low back condition comes from a VA examination in 
February 

1999.  During straight leg raising, the examiner noted 
objective pain and the report indicates that the veteran was 
able to raise his left leg 50 degrees and his right leg 30 
degrees.  During the straight leg raise testing the veteran 
developed pain after only two elevations with visible grunts 
and the testing had to be stopped due to pain.  He also 
showed weakness and fatigue during these straight leg tests.  
Additionally, while Patrick's test was normal on the left 
side, the test was only done halfway on the right.  

The examination report also indicates that, while extension 
was relatively normal at 30 degrees, "very limited" flexion 
of the lumbar spine of 20 degrees was noted.  Deviation to 
the left was 25 degrees while deviation to the right was 30 
degrees.  Additionally, rotation to the left was recorded as 
20 degrees and to the right as 25 degrees with demonstrative 
pain.  Gaenslen's sign, which is an indication of sacroiliac 
or lumbar disc pain, while negative on the left side, was 
positive on the right.  Similarly, Goldthwaite's sign 
revealed pain on the right signifying either lumbosacral or 
sacroiliac pain.  In addition to pain, there is indication of 
sciatic neuropathy.  The examiner diagnosed lumbar disc 
disease with right sciatic radiculopathy and further stated 
that the veteran's low back pain becomes more painful with 
use, such as when walking a few steps, lifting over ten 
pounds, and getting into and out of a small car.

At a May 1997 hearing before the undersigned Acting Board 
Member, the veteran complained of low back pain radiating 
down his lower extremities.  He complained of numbness in his 
feet and the need to use a cane when walking.  He stated that 
he experienced occasional episodes in which his back gives 
out, with anywhere from one week to three months between 
episodes.  He also stated that currently uses a 
transcutaneous electrical nerve stimulation (TENS) unit for 
his pain.  Additionally, he must wear a corset for his back.  
He complained of constant tightness in his back and back 
spasms with some relief from his medication; however, the 
medication "knocks" him out and affects his ability to 
work.  


An increased evaluation under Diagnostic Code 5289 is not 
warranted, as the evidence does not show unfavorable 
ankylosis of the lumbar spine.  However, as the evidence 
indicates pronounced intervertebral disc syndrome with 
persistent symptoms of sciatic radiculopathy, the Board finds 
that a 60 percent evaluation under Diagnostic Code 5293 is 
appropriate.  

Having determined that a 60 percent rating is appropriate, 
the Board finds that a rating greater than 60 percent is not 
warranted.  Under Diagnostic Code 5285, a rating greater than 
60 percent (100 percent) can be assigned for certain 
vertebral fracture residuals.  The evidence does not show, 
however, that there has been any vertebral fracture.  
Likewise, a rating greater than 60 percent (100 percent) can 
be assigned under Diagnostic Code 5286 for complete, 
unfavorable bony fixation of the spine.  Again, however, the 
evidence does not demonstrate that this criterion is 
satisfied; it is not shown that the spine is ankylosed.

The Board notes that the record does not reflect any request 
by the veteran that the question of entitlement to an 
increased rating for a low back condition be referred to the 
RO for consideration by the appropriate VA officials as to 
whether an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Furthermore, the Board notes that the Court has held that 
assignment of disability ratings for orthopedic disabilities 
must include consideration of the regulatory provisions set 
forth in 38 C.F.R. §§ 4.40 and 4.45, wherein functional loss, 
as shown by "adequate pathology," is deemed integral to 
ascertaining the severity of such disabilities.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the instant case, the 
Board finds that a 60 percent disability evaluation 
sufficiently reflects the level of functional impairment 
demonstrated.  The Board notes that the VA examination 

indicated functional loss due to pain; however, the evidence 
shows that he is able to maintain employment as a driver.   

To reiterate, the Board finds that the criteria for an 
increased rating for low back syndrome with lumbar disc 
disease are met and that an increased rating of 60 percent, 
but no greater than 60 percent, is warranted.  38 C.F.R. §§  
4.40, 4.73, Diagnostic Codes 5285, 5286, 5289, 5293, 5295 
(1998). 


ORDER

Entitlement to an increased rating of 60 percent, but no 
greater, for low back syndrome with lumbar disc disease is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

